Name: 2007/122/EC: Commission Decision of 20 February 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in the United States of America (notified under document number C(2007) 481) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  agricultural policy;  trade;  agricultural activity;  means of agricultural production
 Date Published: 2007-08-24; 2007-02-21

 21.2.2007 EN Official Journal of the European Union L 52/8 COMMISSION DECISION of 20 February 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in the United States of America (notified under document number C(2007) 481) (Text with EEA relevance) (2007/122/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in, and importation from third countries of, embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams listed in that Decision. (2) The United States of America have requested that amendment should be made to the list as regards entries for that country, notably the amendment of the address of one centre. (3) The United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection team concerned have been officially approved for exports to the Community by the veterinary services of that country. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from the third day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). ANNEX The entry for the United States of America embryo collection team No 99MI105 E4 in the Annex to Decision 92/452/EEC is replaced by the following: US 99MI105 E4 Northstar Select Sires 2471 4th ST Shelbyville, MI 49344 Dr. Jeffrey Adams